internal_revenue_service number release date index numbers ------------------------- ------------------------------------ -------------------------------- ----------------------- ---------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no -------------- telephone number ---------------------- refer reply to cc corp b06 plr-143051-12 date date legend distributing -------------------------------------------------------------------------------------- ------------------------------------------------------------------------------- ------------------------------------- controlled -------------------------------------------------------------------------------------- ------------------------------------------------------------------------------- -------------------------- business a business b business c business d business e business f business g business h state a date ------------------------- ------------------------ ------------------------------------ ------------------------------- -------------------------------------------- -------------------------------------------- ----------------------------------------- -------------------------- -------------- --------------------------- plr-143051-12 date executive executive dear -------------------- ---------------------- ------------------------- ------------------------ this letter responds to your date request for rulings on certain federal_income_tax consequences of the proposed transactions as defined below the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution defined below i satisfies the business_purpose requirement of sec_1 b of the income_tax regulations ii is used principally as a device for the distribution of earnings_and_profits of the distributing_corporation or the controlled_corporation or both sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or controlled_corporation sec_355 and sec_1_355-7 summary of facts distributing is a widely held and publicly traded state a corporation distributing has one class of voting common_stock outstanding distributing common_stock based on schedules 13d and 13g filings with the securities_and_exchange_commission as of date distributing had six shareholders that owned -- or more of the outstanding distributing common_stock however other than executive the executive chairman of distributing such shareholders do not actively participate in the management of distributing distributing owns all of the outstanding_stock of controlled a state a corporation and a member of the affiliated_group_of_corporations of which distributing is the common parent the u s consolidated_group the members of the u s consolidated_group join in the filing of a consolidated federal_income_tax return except as noted below prior to the recapitalization as defined below the outstanding_stock of controlled consisted of class b common_stock series a preferred_stock and series b preferred_stock all of which was held by distributing on date pursuant to the series b plr-143051-12 preferred_stock exchange_agreement distributing transferred half of its controlled series b preferred_stock to controlled in partial satisfaction for the use by the u s consolidated_group of certain tax_attributes of controlled and controlled repurchased the balance of its series b preferred_stock owned by distributing for cash distributing is engaged through other members of its separate_affiliated_group as defined in sec_355 the distributing sag in the conduct of business a business b business c business d business e business f business g and business h controlled is engaged directly and through other members of its separate_affiliated_group as defined in sec_355 the controlled sag in the conduct of business a in connection with the distribution defined below the distributing sag will rely upon business b as its five-year active trade_or_business for purposes of sec_355 and the controlled sag will rely upon business a as its five-year active trade_or_business for purposes of sec_355 the taxpayer has submitted financial information indicating that business a and business b have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the holders of outstanding restricted shares of distributing common_stock except as mentioned below will receive a fully vested share of controlled common_stock in the distribution for each restricted share of distributing common_stock held prior to the distribution no elections under sec_83 have been made with respect to any restricted shares of distributing common_stock in connection with the distribution due to the size of the grants and the proximity of the grants to the anticipated date of the distribution distributing restricted_stock awards granted to the ceo and cfo of controlled on date will be converted into controlled restricted_stock awards all other terms of these awards including vesting schedule will remain the same no elections under sec_83 will be made with respect to such controlled restricted_stock awards outstanding_stock options to purchase shares of distributing common_stock granted to employees of distributing and its subsidiaries other than controlled and its subsidiaries under the share incentive plans will be adjusted to reflect the change in value in distributing common_stock following the distribution and any such options to purchase shares of distributing common_stock granted to employees of controlled or its subsidiaries will be exchanged for options to purchase shares of controlled common_stock the options to purchase distributing common_stock or controlled common_stock as applicable held by such employees after the distribution will have an aggregate value equivalent in value to the options to purchase distributing common_stock held by such employees prior to the distribution plr-143051-12 outstanding restricted_stock units with respect to distributing common_stock granted to employees of distributing and its subsidiaries under the share incentive plans will be adjusted to reflect the change in value in distributing common_stock following the distribution no restricted_stock units with respect to distributing common_stock were issued to employees of controlled and its subsidiaries following the distribution controlled expects to adopt an employee equity plan and to grant any or all of the of the following types of equity awards under such a plan stock_options including non-qualified stock_options and incentive stock_options sars stock awards and restricted_stock awards and restricted_stock units following the distribution each of the distributing sag and the controlled sag will have its own officers directors and employees other than executive executive chairman of distributing who will also be the non-executive chairman of controlled’s board_of directors and executive chief_executive_officer of distributing who will also be a non-executive member of controlled’s board_of directors proposed transactions for what are represented to be valid business purposes distributing proposes to undertake the following steps the proposed transactions i ii controlled will effect a recapitalization recapitalization by issuing to distributing common_stock controlled common_stock in exchange for all of controlled’s currently outstanding class b common_stock and series a preferred_stock currently owned by distributing immediately after the recapitalization distributing will distribute all of the outstanding controlled common_stock pro_rata to the shareholders of distributing the distribution representations the recapitalization a none of the class b common_stock and series a preferred_stock to be exchanged in the recapitalization will be sec_306 stock within the meaning of sec_306 b the only stock that will be exchanged in the recapitalization will be the class b common_stock and series a preferred_stock and the only ownership interests that will be issued by controlled in the recapitalization will be the controlled common_stock plr-143051-12 c the recapitalization will occur under a plan agreed upon before the recapitalization d the exchanges contemplated by the recapitalization will occur on its effective date e the fair_market_value of the controlled common_stock issued in the recapitalization will be approximately equal to the fair_market_value of the outstanding class b common_stock and series a preferred_stock immediately before the recapitalization f the purpose of the recapitalization is to provide controlled with a capital structure that will facilitate the distribution g immediately after the recapitalization the controlled sag will continue in the same business business a that the controlled sag conducted before the recapitalization h immediately after the recapitalization controlled will continue to own substantially_all of the assets and liabilities that were held by controlled prior to the recapitalization i each party will pay its own expenses if any incurred in connection with the recapitalization j the recapitalization is not part of a plan to increase periodically the proportionate interest of any person in the assets or earnings_and_profits of controlled k no fractional shares or interests in controlled will be issued or exchanged in the recapitalization l at the time of the recapitalization controlled will not be under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the distribution m any indebtedness owed by controlled or any entity controlled directly or indirectly by controlled to distributing or any entity controlled directly or indirectly by distributing after the distribution will not constitute stock_or_securities n no part of the consideration distributed to the shareholders of distributing will be plr-143051-12 received as a creditor employee or in any capacity other than that of a shareholder of distributing other than shareholders holding restricted shares of distributing common_stock for which a sec_83 election has not been made o the five years of financial information submitted for business b conducted by the distributing sag and for business a conducted by the controlled sag is representative of the present operation of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted other than changes made in the ordinary course of business p the distributing sag will continue the active_conduct of business b independently and with its separate employees following the distribution q the controlled sag will continue the active_conduct of business a independently and with its separate employees following the distribution r payments made in connection with all continuing transactions if any between distributing or any entity controlled directly or indirectly by distributing and controlled or any entity controlled directly or indirectly by controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except in the case of certain transitional services which will be charged at a fixed price intended to reflect cost plus a markup s neither business b nor control of an entity conducting business b will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of the distribution the distributing sag will have been the principal_owner of the goodwill and significant assets of business b and will continue to be the principal_owner following the distribution t neither business a nor control of an entity conducting business a will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of the distribution the controlled sag will have been the principal_owner of the goodwill and significant assets of business a and the controlled sag will continue to be the principal_owner following the distribution u the distribution is being carried out to allow distributing and controlled to use equity that relates solely to distributing’s businesses and business a respectively to undertake desired acquisitions enhance controlled’s ability to attract retain and properly incentivize key employees with controlled equity-based compensation and facilitate focused management of each of controlled and plr-143051-12 distributing by reducing the competition for capital allocations the distribution is motivated in whole or substantial part by these corporate business purposes v the distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both w no intercorporate debt will exist between distributing or any entity controlled directly or indirectly by distributing and controlled or any entity controlled directly or indirectly by controlled at the time of or subsequent to the distribution other than intercompany open account balances that have arisen or will arise in the ordinary course of business x immediately after the transaction as defined in sec_355 either i if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 y for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution z for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution aa the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation plr-143051-12 bb neither distributing nor controlled will have been a u s real_property holding corporation as defined in sec_897 at any time during the five-year period preceding the distribution and neither will be a u s real_property holding corporation immediately after the distribution cc immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account that distributing has in the stock of controlled or the stock of any direct or indirect subsidiary of controlled will be included in income immediately before the distribution to the extent required by regulations see sec_1_1502-19 at the time of the distribution distributing will not have an excess_loss_account in the stock of controlled or the stock of any direct or indirect subsidiary of controlled dd the outstanding restricted shares of distributing common_stock represent less than of the outstanding shares of distributing common_stock rulings based solely on the information submitted and the representations set forth above we rule as follows recapitalization the recapitalization will qualify as a reorganization within the meaning of sec_368 distributing will not recognize any gain_or_loss on the recapitalization sec_354 controlled will not recognize any gain_or_loss on the recapitalization sec_1032 the basis of the controlled common_stock received in the recapitalization will equal the basis of controlled class b common_stock and series a preferred_stock surrendered in exchange therefor sec_358 distributing’s holding_period in the controlled common_stock received in the recapitalization will include the period distributing held the class b common_stock and the series a preferred_stock sec_1223 plr-143051-12 the distribution no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders on the receipt of the controlled stock in the distribution sec_355 no gain_or_loss will be recognized by distributing on the distribution of the controlled stock in the distribution sec_355 the basis of the stock of distributing and controlled in the hands of the distributing shareholders after the distribution will be the same as the basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of distributing and controlled in accordance with sec_358 and sec_1_358-2 sec_358 c the holding_period of controlled common_stock received by the distributing shareholders in the distribution will include the holding_period of the distributing common_stock on which the distribution is made provided the distributing common_stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits if any will be allocated among distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code and regulations or on the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular this office has not reviewed any information pertaining to and has made no determination regarding i ii iii whether the distribution satisfies the business_purpose requirement of sec_1_355-2 whether the distribution is used principally as a device for the distribution of earnings_and_profits of the distributing_corporation or the controlled_corporation or both and whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 procedural statements plr-143051-12 this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to any income_tax return to which it is relevant alternatively any taxpayers filling their returns electronically may satisfy this requirement by attaching a statement to the returns that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representatives sincerely _grid r glyer______________ grid r glyer assistant to the branch chief branch office of associate chief_counsel corporate
